Citation Nr: 0421700	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-10 967A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a gunshot 
wound to the left thigh.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service from December 1941 to January 
1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which denied the veteran's petition to reopen his previously 
denied claim for service connection for residuals of a 
gunshot wound to the left thigh.

The veteran alleges he was wounded on March 16, 1942, during 
combat with the enemy and hospitalized at Southern Islands 
Hospital in Cebu City until April 6, 1942.  Historically, he 
filed his initial claim for service connection in May 1961, 
and it was denied by the RO in July 1961.  Since then, he has 
filed several petitions to reopen this claim - in July 1986, 
May 1996, January 1998 and February 1999 - each denied by the 
RO.


FINDINGS OF FACT

1.  The veteran was notified in October 1998 of the RO's 
September 1998 rating decision denying his petition to reopen 
his previously denied claim for service connection for 
residuals of a gunshot wound to the left thigh, and he did 
not perfect a timely appeal.

2.  The additional evidence received since that September 
1998 decision is merely cumulative of the evidence of record 
when that decision was issued or is not so significant that 
it must be considered in order to fairly decide the merits of 
this claim.




CONCLUSIONS OF LAW

1.  The RO's September 1998 decision denying the veteran's 
petition to reopen his previously denied claim for service 
connection for residuals of a gunshot wound to the left thigh 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).



Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

The RO denied the current petition to reopen in May 2000, 
prior to enactment of the VCAA later that year in November 
2000.  Obviously then, that RO decision preceded the passage 
of the VCAA.  But in Pelegrini II, the Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision [issued prior to enactment of the VCAA] 
and (2) the appellant is entitled on remand to VCAA content-
complying notice."  Id. at *28; see also VAOPGCPREC 7-2004 
(July 6, 2004).  The Court further stated that in order to 
comply with the veteran's right to appellate review under 38 
C.F.R. §7194(a), a remand may require readjudication of the 
claim by the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at *32-*33, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.

In this particular appeal, however, the RO issued a deferred 
rating decision in May 2001 specifically to apprise the 
veteran of the VCAA and all that it entails, including giving 
him an opportunity to identify and/or submit supporting 
evidence to substantiate his claim.  And in furtherance of 
this objective, he was provided the required VCAA notice in 
June 2001.  He also was given an opportunity to respond prior 
to the RO's readjudication of his petition to reopen and 
issuance of the statement of the case (SOC) in June 2002.  So 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the June 2001 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that he was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).



With respect to the VCAA letter of June 2001, the veteran was 
requested to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In June 2001, the RO notified the veteran that new and 
material evidence was needed to reopen his previously denied 
- and unappealed - claim for service connection.  
Previously, he had submitted copies of affidavits and private 
medical records.  Since that June 2001 VCAA notice, provided 
over 3 years ago, he has submitted only his own affidavit 
reiterating his claim.  He has not indicated that he has any 
additional relevant information or evidence to submit, or 
which needs to be obtained.  Furthermore, he declined his 
opportunity for a hearing to provide oral testimony in 
support of his petition to reopen.  38 C.F.R. § 20.700(a) 
(2003).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.

Factual Background

Unfortunately, the veteran's service medical records are 
unavailable.  According to a June 1961 ARCEN Form 632, during 
March 1942, his military history was considered 
"beleaguered."  He has no recognized guerrilla service.

Copies of special orders from September 1942 and May 1944 
were submitted, detailing a promotion to third lieutenant in 
1942 and a change in duty assignment in 1944.

The veteran submitted an affidavit from C.V.D.S. dated in 
December 1947, who attested to have known him personally 
during his military service.  C.V.D.S. stated that the 
veteran was wounded on March 16, 1942, while engaged in 
combat with the enemy at Maya, Northern Cebu.  Military 
records, however, do not show that C.V.D.S ever served in the 
Armed Forces.  (See, Memorandum For File, September 1988).

In his July 1986 petition to reopen his claim, the veteran 
reiterated that he had "incurred [a] bullet wound on the 
left thigh as result of enemy action while engaged in combat 
at Maya, Northern Cebu" on March 16, 1942, and was brought 
to the Army Station Hospital in Cebu City and hospitalized 
until April 6, 1942.  

In June 1986, the veteran submitted an affidavit detailing 
his service.  (See Affidavit of Philippines Army Personnel, 
PA AGO Form 23).  He stated that he was on offshore patrol in 
Northern Cebu in March 1942, and was hospitalized at Southern 
Islands Hospital as a result of a bullet wound.  

A November 1987 "medical certificate" from Dr. Corpuz 
indicates the veteran complained of pain, numbness, 
paresthesias, limitation of motion, weakness and fatigue.  
Upon physical examination, it was noted there was a 1 x 1 
inch scar on the lateral aspect of the left hip/thigh.  The 
scar was not adherent to the underlying skin.  There was 
numbness in the left thigh, leg and foot.  There was evidence 
of muscular atrophy and weakness.  Hip flexion and extension 
was to 75 degrees and 40 degrees, respectively.  Adduction 
was limited to 35 degrees.  Knee flexion was limited to 120 
degrees.  Upon neurological examination, his muscle strength 
was weak, pin prick was equivocal, patellar reflex was 
sluggish and plantar reflex was equivocal.  No X-rays were 
taken.  The physician concluded that the veteran was 
experiencing residuals connected to his wartime injury.

The veteran also submitted an affidavit from G.V.R. dated in 
November 1947.  G.V.R. attested to have known the veteran 
personally, and was a medical officer in the same hospital 
ward where the veteran was treated for the gunshot wound.  
But military records indicate that G.V.R. was not inducted 
into the Armed Forces until April 7, 1942, after the veteran 
claims he was released from the hospital.  (See, Memorandum 
For File, September 1988).

The veteran also submitted an affidavit from F.B.A. dated in 
August 1987.  F.B.A. attested to have personally known and 
served with the veteran.  He testified that he was actually 
present at the time the veteran was injured and was 10 yards 
away.  Military records, however, do not indicate F.B.A. 
served in the Armed Forces or had any recognized guerrilla 
service.  (See Memorandum For File, October 1988).

At a March 1988 VA examination, the veteran complained of 
cramps and pain in his left lower extremity.  Physical 
examination revealed a healed, fairly visible scar (1/7" x 
3/4") on the upper third lateral aspect of his left thigh, 
which was noted as  residuals of a gunshot wound and surgery.  
It was also noted that the scar was non adherent, non tender, 
and there was no limitation of motion for the left hip, knee 
and ankle.  Results of a neurological examination were normal 
except that hyperesthesia was noted in the left lower 
extremity.  There was no focal weakness or atrophy.

During a March 1996 VA examination, the veteran complained of 
numbness in his left lower extremity.  Upon physical 
examination, there was no tenderness, swelling and range of 
motion was functional - although there was pain at the end-
range during abduction and internal rotation.  His gait was 
functional.  There were no neurological deficits.  X-rays of 
the hips revealed mild degenerative arthritis bilaterally.  
It was also noted there was a tiny circular traumatic scar on 
the lateral side of the left hip - 1 cm in size.  

A July 1993 joint affidavit from the veteran and other 
"disinterested" parties states the veteran was married on 
March 17, 1942 in the mountains of Toledo, Cebu. 

April 1998 radiographic findings from Silliman University 
Hospital were also submitted, noting a metallic density at 
the antero-lateral aspect of the middle third of the left 
thigh measuring 6mm x 5mm x 6mm.  "A metallic marker was 
placed at the scar of the entrance wound.  The metallic 
density measures 12mm inferior to the skin marker and 5mm 
from the skin surface."

The veteran submitted an affidavit from A.C.C. dated in April 
1998.  A.C.C. attested that she was a student nurse at the 
Southern Islands Hospital, who graduated on March 16, 1942, 
and was immediately inducted into service with the Medical 
Corps.  She stated that she treated the veteran for a 
shrapnel wound in March 1942.

In September 1998, the RO denied the veteran's January 1998 
petition to reopen, and although he filed a notice of 
disagreement (NOD), he did not file a timely substantive 
appeal (VA Form 9 or equivalent statement).  So this decision 
became final and binding on him based on the evidence then of 
record.

In February 1999, the veteran filed another petition to 
reopen.  In support of his petition, he submitted copies of 
the affidavits from G.V.R., F.B.A, C.V.D.S., and A.A.C.  He 
also submitted copies of the April 1998 radiological findings 
from Silliman University Hospital, and his PA AGO Form 23.  
Furthermore, in March 2000, he completed and submitted a 
questionnaire regarding his military service along with an 
affidavit reiterating his claim.  

In May 2000, the veteran's petition to reopen was denied for 
failing to submit new and material evidence.  In September 
2000, he filed a NOD.  As mentioned, in May 2001, the RO 
deferred its issuance of a SOC in order to send him notice of 
the VCAA and allow him an opportunity to submit or identify 
relevant evidence substantiating his claim.  In June 2001, he 
was sent a VCAA notice letter.

In November 2002, the National Personnel Records Center 
(NPRC), a military records repository in St. Louis, Missouri, 
indicated there were no records showing the veteran was 
awarded a Purple Heart Medal for injuries sustained in 
combat.



The Petition to Reopen the Claim for Service Connection
for Residuals of a Gunshot Wound to the Left Thigh 

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).

Here, the veteran's last petition to reopen his claim for 
service connection for residuals of a gunshot wound to the 
left thigh was denied by the RO in September 1998.  He did 
not perfect a timely appeal of that decision.  
Thus, it became final and binding on him based on the 
evidence then of record.  See U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103 (2003).  Furthermore, this, in 
turn, means there must be new and material evidence since 
that decision to reopen his claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002), 38 C.F.R. § 3.156 (2003); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's September 1998 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc.).  However, since the well-grounded requirement has 
been totally eliminated by the VCAA, the Board need only 
consider whether new and material evidence has been submitted 
to reopen the claim and, if so, the Board then may proceed 
directly to adjudicate the claim on the full merits if VA has 
fully complied with all notification and assistance to the 
veteran that is mandated by the VCAA so that he is not 
prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993);  
see also Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim was received in February 1999, prior to this 
cutoff date.  Therefore, the amended version of 38 C.F.R. 
§3.156(a), providing a new definition of new and material 
evidence, does not apply; instead the former definition does.  

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As mentioned, in September 1998, the RO denied the veteran's 
petition to reopen his claim for service connection.  He 
since has submitted duplicate copies of affidavits and 
private medical records, so they are not new, having 
previously been considered.  Even his March 2002 affidavit is 
not new because it, too, simply reiterates previously made 
arguments and allegations and, therefore, adds no 
new information.  See, e.g., Reid v. Derwinski, 2 Vet. App. 
312 (1992).



For these reasons, none of the additional evidence submitted 
or otherwise obtained since the RO's September 1998 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Consequently, the 
additional evidence is not both new and material and, thus, 
the petition to reopen the claim must be denied.  See 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for 
residuals of a gunshot wound to the left thigh is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



